DETAILED ACTION


Allowable Subject Matter
Claims 1-20 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method comprising: 
at an electronic device having a processor: 
obtaining depth data of a physical environment using a sensor, the physical environment comprising surfaces; 
generating a first hash table storing three dimensional (3D) positions of a first set of voxels having a first resolution and signed distance values representing distances to the surfaces of the physical environment based on the depth data; 
generating a second hash table storing 3D positions of a second set of voxels having a second resolution and signed distance values representing distances to the surfaces of the physical environment based on the depth data, the second resolution different than the first resolution; and 
extracting, the single mesh representing the surfaces based on the first hash table and the second hash table, the single mesh extracted by positioning vertices of the single mesh along a line connecting a first voxel of the first set of voxels with a second voxel of the second set of voxels.
 in the context of claim 1 as a whole, the prior art does not teach “based on the first hash table and the second hash table, a single mesh that comprises the first resolution and the second resolution.” Therefore, Claim 1 as a whole is allowable.
Claim 14 and 20 are allowable for the same reason as described in Claim 1.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611